United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             March 17, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-41060
                         Summary Calendar



CURTIS SHABAZZ,

          Plaintiff-Appellant,

                                versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, RODNEY COOPER, HEAD WARDEN,

          Defendant-Appellee.



          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:01-CV-70

                          March 17, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Curtis Shabazz, Texas state prisoner # 522178, appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint based on its being time-barred.        He argues that the

statute of limitations was tolled while his federal habeas petition

was pending and that it was also tolled by a continuing violation

of his right to access to the courts.    The basis for Shabazz’s suit

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
is his claim that he was prejudiced by the prison officials’

failure to advise him of the enactment of the Antiterrorism and

Effective    Death    Penalty   Act    (AEDPA)     or    of    its    statute    of

limitations until after the grace period for filing a habeas

petition had run.

     The district court erroneously dismissed Shabazz’s complaint

as time-barred.      A cause of action for denial of access to the

courts does not accrue until the claimant sustains a “relevant

actual injury.”      Shabazz did not sustain such an injury until the

U.S. Supreme Court refused to review this court’s determination

that Shabazz’s habeas petition was untimely filed.1                  Shabazz filed

his § 1983 complaint within two years of that determination;

therefore it was timely filed.2

     The appellees suggest that the complaint should have been

dismissed    pursuant   to   Heck     v.    Humphrey.3        However,    Heck   is

inapplicable to the present suit because Shabazz does not seek

damages “for allegedly unconstitutional conviction or imprisonment,

or for other harm caused by actions whose unlawfulness would render



     1
       See Lewis v. Casey, 518 U.S. 343, 351 (1996) (listing as an
example of actual injury a court’s dismissal of an inmate’s suit
“for failure to satisfy some technical requirement which, because
of deficiencies in the prison's legal assistance facilities, he
could not have known.”).
     2
       See Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th
Cir. 2001).
     3
         512 U.S. 477, 486 (1974).

                                      -2-
a conviction or sentence invalid.”4

       Shabazz argues that he was denied access to the courts because

appellees        failed    to   inform   him   of    the    AEDPA   statute    of

limitations.5        By implication, Shabazz’s claim that he was denied

access to the court as a result of receiving the untimely notice of

the AEDPA statute of limitations is foreclosed by this court’s

precedent. This court’s prior determination that equitable tolling

was inapplicable despite Shabazz’s lack of notice of the filing

deadline until after termination of the limitation period indicates

that       the   failure   to   timely   provide    the    information   did   not

constitute a constitutional violation.6 Because his complaint does

not support an arguable constitutional violation, Shabazz’s § 1983

suit was properly dismissed as frivolous although on different

grounds than those relied upon by the district court.

       The district court’s dismissal of Shabazz’s complaint is

AFFIRMED.        We also find that the district court did not abuse its

discretion in denying Shabazz’s motion to amend.               Shabazz’s motion

       4
           Id.
       5
       He alleged that the defendants had “a legal duty to ensure
that all new laws relating to criminal jurisprudence are
promulgated timely to all inmates, including those such as me
confined to Administrative Segregation and denied direct access to
[the] law library and legal assista[n]ce from persons trained in
the Law.”
       6
        See Shabazz v. Johnson, 99-10609 (Dec. 19, 2000)
(unpublished) (holding that Shabazz’s ignorance of the law, even
though occasioned by TDCJ’s failure to notify him of the
limitations period, did not constitute a “rare and exceptional”
circumstance meriting equitable tolling).

                                         -3-
to file a supplemental brief is DENIED.



     AFFIRMED.




                               -4-